USCA4 Appeal: 21-2119      Doc: 31         Filed: 08/11/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2119


        GOLDEN CORRAL CORP.; GOLDEN CORRAL FRANCHISING SYSTEMS,
        INC.,

                             Plaintiffs - Appellants,

                      v.

        ILLINOIS UNION INSURANCE COMPANY,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-cv-00349-D)


        Submitted: July 20, 2022                                          Decided: August 11, 2022


        Before AGEE and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Gregg McDougal, Lawrence R. Duke, William R. Hartzell, MCDOUGAL
        LAW FIRM, PLLC, Raleigh, North Carolina, for Appellants. Robert W. Fisher, James M.
        Bauer, CLYDE & CO US LLP, Atlanta, Georgia; Jennifer A. Welch, Theodore B. Smyth,
        CRANFILL SUMNER LLP, Raleigh, North Carolina; Jonathan D. Hacker, Jenya Godina,
        O’MELVENY & MYERS LLP, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2119         Doc: 31       Filed: 08/11/2022     Pg: 2 of 2




        PER CURIAM:

               Golden Corral Corporation and Golden Corral Franchising Systems, Inc.

        (hereinafter referred to collectively as “Golden Corral”), appeal the district court’s order

        granting Illinois Union Insurance Company’s Fed. R. Civ. P. 12(c) motion for judgment

        on the pleadings in Golden Corral’s action seeking insurance benefits for business losses

        Golden Corral incurred during the COVID-19 pandemic. We have reviewed the record

        and find no reversible error. Accordingly, we affirm the district court’s order. See Golden

        Corral Corp. v. Ill. Union Ins. Co., No. 5:20-cv-00349-D (E.D.N.C. Sept. 8, 2021); see

        also Uncork & Create LLC v. Cincinnati Ins. Co., 27 F.4th 926, 933-34 (4th Cir. 2022)

        (holding that insurance “policy’s coverage for business income loss and other expenses

        d[id] not apply to [plaintiff’s] claim for financial losses [caused by the COVID-19

        pandemic] in the absence of any material destruction or material harm to its covered

        premises” and further “observ[ing] that our holding is consistent with the unanimous

        decisions by our sister circuits, which have applied various states’ laws to similar insurance

        claims and policy provisions”).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2